             Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JONATHAN M SCHNEIDER,

                                            Plaintiff,

        - against -

MAHOPAC CENTRAL SCHOOL DISTRICT,                                 OPINION & ORDER
ANTHONY DICARLO, DR. GREGORY
STOWELL, DR. BENNETT PALLANT, LESLIE                             No. 20-CV-709 (CS)
MANCUSO, MICHAEL MONGON, DAVID
FURFARO, LAWRENCE KEENE, RAY
McDONOUGH, LUCY MASSAFRA, MARC
O’CONNOR, ADAM SAVINO, MICHAEL
SIMONE and JEFFREY FINTON,

                                             Defendants.
-------------------------------------------------------------x

Appearances:

Jonathan Schneider
Pro Se Plaintiff

Lewis R. Silverman
Amanda E. D’Amico
Silverman & Associates
White Plains, New York
Counsel for Defendants


Seibel, J.

        Before the Court is the motion to dismiss of Defendants Mahopac Central School District

(the “District”), District Superintendent Anthony DiCarlo, District Assistant Superintendent Dr.

Gregory Stowell, District School Physician Dr. Bennett Pallant, District Administrator for

Elementary Special Education Jeffrey Finton, and District School Board Members Leslie

Mancuso, Michael Mongon, David Furfaro, Lawrence Keene, Ray McDonough, Lucy Massafra,
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 2 of 15




Marc O’Connor, Adam Savino, and Michael Simone. (Doc. 37.) For the following reasons, the

motion is GRANTED.

I.     BACKGROUND

               Facts

       For the purposes of the instant motion, I accept as true the facts, but not the conclusions,

set forth in Plaintiff’s Second Amended Complaint, (Doc. 31 (“SAC”)), First Amended

Complaint, (Doc. 21), original Complaint, (Doc. 1), and memorandum in opposition to the

motion, (Doc. 39 (“P’s Mem.”)). See Washington v. Westchester Cnty. Dep’t of Correction, No.

13-CV-5322, 2015 WL 408941, at *1 n.1 (S.D.N.Y. Jan. 30, 2015) (court may consider facts

from pro se plaintiff’s original complaint even if they have not been repeated in amended

complaint); Braxton v. Nichols, No. 08-CV-8568, 2010 WL 1010001, at *1 (S.D.N.Y. Mar. 18,

2010) (“[A]llegations made in a pro se plaintiff’s memorandum of law, where they are consistent

with those in the complaint, may also be considered on a motion to dismiss.”).

       Plaintiff Jonathan Schneider’s minor child, J.S., is diagnosed with conditions including

epilepsy, autism, ADHD, and intellectual disabilities. (SAC ¶ 24.) J.S. attended public school in

Mahopac Central School District from September 2017 through August 2020. (Id. ¶¶ 25-26.)

       On September 27, 2019, Plaintiff met with Defendants DiCarlo, Finton, Stowell, and

Pallant to discuss J.S.’s accommodations. (Id. ¶ 41.) At the meeting, Plaintiff voiced concerns

relating to parent access to classrooms, the protocol for communication between parents and

faculty, classroom seating arrangements, and the need for a sensory room. (Id. ¶ 43.)

       In early October J.S.’s dedicated one-to-one aide, Joann Stroud, informed Plaintiff that

she would be leaving her position with the District because Finton had asked her to take on

duties with an additional student, and then asked her to resign her position after she voiced




                                                     2
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 3 of 15




concerns about the proposed new plan. (Id. ¶¶ 45-52.) Later that month Amy Lagan, J.S.’s new

aide, informed J.S.’s mother that Finton and Stowell had told her to stop texting J.S.’s mother,

and that all future communications should go through J.S.’s teachers. (Id. ¶ 58.)

       Plaintiff met with Defendants again on October 30, 2019, and voiced concerns about

J.S.’s aide working with additional students, and Stowell declined Plaintiff’s request to assign a

one-to-one non-shared aide to J.S. (Id. ¶¶ 59-67.)

       Throughout early November, Lagan informed Plaintiff of J.S.’s seizure activity, and of

times when J.S.’s supervision might have been in violation of J.S.’s individualized education

program (“IEP”). (Id. ¶¶ 75-88.) Plaintiff met with DiCarlo on November 14, 2019 to again

express his concerns about the inability to directly communicate with J.S.’s aide and his desire

for J.S. to have a non-shared aide. (Id. ¶ 91.) On November 15, 2019, Finton informed Plaintiff

that Lagan would be replaced by a new aide, and that Lagan would train the new aide to

recognize J.S.’s seizures. (Id. ¶ 97.)

       On December 5, 2019, Plaintiff and J.S.’s doctors had a conference call with Defendants,

objecting to J.S.’s aide arrangement. (Id. ¶¶ 102-09.) On December 6, 2019, the District notified

Lagan’s agency that Lagan would no longer be needed to help train the new aide. (Id. ¶

110.) On December 9, 2019, J.S. was removed from school over health and safety concerns. (Id.

¶ 118.) From December 11, 2019 through January 2, 2020, Plaintiff reached out to Board

members individually, voicing previous apprehensions as well as his concern that Lagan had

been removed from her assignment to J.S. following the December conference call. (Id. ¶¶ 120-

27.)

       On January 3, 2020, Finton notified J.S.’s mother that a new “seizure log” was being

implemented for J.S, which Plaintiff found inadequate. (Id. ¶¶ 131-32.) On January 6, 2020, J.S.




                                                     3
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 4 of 15




returned to school, accompanied by his mother. (Id. ¶ 132.) On January 7, J.S.’s mother was

denied permission to accompany J.S. into school but was allowed to join J.S. the following

day. (Id. ¶¶ 134-42.) On September 1, 2020, J.S. was permanently removed from the District by

Plaintiff and moved to a different school. (Id. ¶ 150.)

               Procedural History

       On January 27, 2020, Plaintiff brought this action against Defendants. (Doc. 1.) Plaintiff

filed an Amended Complaint in June 2020. (Doc. 21.) After a pre-motion conference in

September 2020 at which I granted Plaintiff leave to further amend, (Minute Entry dated Sept.

30, 2020), Plaintiff filed the Second Amended Complaint in October 2020, (Doc. 31). Plaintiff

brings claims for: 1) retaliation in violation of the First Amendment under 42 U.S.C. § 1983 and

in violation of Section 504 of the Rehabilitation Act of 1973; 2) violation of 18 U.S.C. § 241;

and 3) violations of the “stay put” provision of the Individuals with Disabilities Education Act

(“IDEA”), 20 U.S.C. § 1415. The instant motion followed. (Doc. 37.)

II.    LEGAL STANDARD

               Motion to Dismiss for Lack of Subject Matter Jurisdiction

       “A federal court has subject matter jurisdiction over a cause of action only when it ‘has

authority to adjudicate the cause’ pressed in the complaint.” Arar v. Ashcroft, 532 F.3d 157, 168

(2d Cir. 2008) (quoting Sinochem Int’l Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 425

(2007)), rev’d en banc on other grounds, 585 F.3d 559 (2d Cir. 2009). “Determining the

existence of subject matter jurisdiction is a threshold inquiry, and a claim is properly dismissed

for lack of subject matter jurisdiction under Rule 12(b)(1) when the district court lacks the

statutory or constitutional power to adjudicate it.” Id. (cleaned up). “When jurisdiction is

challenged, the [party asserting jurisdiction] bears the burden of showing by a preponderance of

the evidence that subject matter jurisdiction exists, and the district court may examine evidence


                                                     4
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 5 of 15




outside of the pleadings to make this determination.” Id. (cleaned up). “The court must take all

facts alleged in the complaint as true and draw all reasonable inferences in favor of plaintiff, but

jurisdiction must be shown affirmatively, and that showing is not made by drawing from the

pleadings inferences favorable to the party asserting it.” Morrison v. Nat’l Austl. Bank Ltd., 547

F.3d 167, 170 (2d Cir. 2008) (cleaned up), aff’d on other grounds, 561 U.S. 247 (2010).

        When a defendant moves to dismiss both for lack of subject matter jurisdiction and on

other grounds such as failure to state a claim upon which relief can be granted, the Court must

address the issue of subject matter jurisdiction first. See Rhulen Agency, Inc. v. Alabama Ins.

Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990).

                Motion to Dismiss for Failure to State a Claim

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “While a

complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual

allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief requires

more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

will not do.” Twombly, 550 U.S. at 555 (cleaned up). While Federal Rule of Civil Procedure 8

“marks a notable and generous departure from the hypertechnical, code-pleading regime of a

prior era, . . . it does not unlock the doors of discovery for a plaintiff armed with nothing more

than conclusions.” Iqbal, 556 U.S. at 678-79.

        In considering whether a complaint states a claim upon which relief can be granted, the

court “begin[s] by identifying pleadings that, because they are no more than conclusions, are not


                                                       5
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 6 of 15




entitled to the assumption of truth,” and then determines whether the remaining well-pleaded

factual allegations, accepted as true, “plausibly give rise to an entitlement to relief.” Id. at

679. Deciding whether a complaint states a plausible claim for relief is “a context-specific task

that requires the reviewing court to draw on its judicial experience and common

sense.” Id. “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged – but it has not ‘shown’ – ‘that the pleader is

entitled to relief.’” Id. (cleaned up) (quoting Fed. R. Civ. P. 8(a)(2)).

               Pro Se Plaintiffs

       Complaints made by pro se plaintiffs are to be examined with “special solicitude,”

interpreted “to raise the strongest arguments that they suggest,” Shibeshi v. City of N.Y., 475 F.

App’x 807, 808 (2d Cir. 2012) (summary order) (cleaned up), and “held to less stringent

standards than formal pleadings drafted by lawyers,” Hughes v. Rowe, 449 U.S. 5, 9 (1980) (per

curiam) (cleaned up). Nevertheless, “threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice,” and district courts “cannot invent

factual allegations” that the plaintiff has not pleaded. Chavis v. Chappius, 618 F.3d 162, 170 (2d

Cir. 2010).

III.   DISCUSSION

               Failure to Exhaust

       Defendants first argue that the Court lacks subject matter jurisdiction over this entire

action because Plaintiff failed to exhaust his administrative remedies under the IDEA, 20 U.S.C.

§ 1400 et seq. (Doc. 37-1 at 4.) Defendants maintain that all of Plaintiff’s federal claims, at

their core, seek relief for the denial of a “free appropriate public education,” or “FAPE,” under

the IDEA, and therefore are subject to the IDEA’s administrative exhaustion requirement.




                                                       6
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 7 of 15




       The IDEA “requires States to provide disabled children with a free appropriate public

education.” Florence Cnty. Sch. Dist. Four v. Carter, 510 U.S. 7, 9 (1993) (cleaned

up). Schools are required to create an IEP for each qualifying child to ensure that each such

child receives a FAPE. See R.E. v. N.Y.C. Dep’t of Educ., 694 F.3d 167, 175 (2d Cir.

2012). “The IEP, the result of collaborations between parents, educators, and representatives of

the school district, sets out the child’s present educational performance, establishes annual and

short-term objectives for improvements in that performance, and describes the specially designed

instruction and services that will enable the child to meet those objectives.” T.Y. v. N.Y.C. Dep’t

of Educ., 584 F.3d 412, 415 (2d Cir. 2009) (cleaned up); see 20 U.S.C. § 1414(d)(1)(A).

       New York’s system of review for when a parent believes that the child’s IEP is not

IDEA-compliant comprises two stages. First, a parent must file a “due process complaint”

alleging any of the IEP’s perceived deficiencies. C.F. ex rel. R.F. v. N.Y.C. Dep’t of Educ., 746

F.3d 68, 73 (2d Cir. 2014) (citing 20 U.S.C. § 1415(b)(7)(A)). Then, if the deficiencies remain

after 30 days, the parent and school district will have an “impartial due process hearing” before

an Impartial Hearing Officer (“IHO”). Id. (citing 20 U.S.C. § 1415(f)(1)). After the IHO

decision, either party may request that the IHO’s order be reviewed by a State Review Officer

(“SRO”). Id. The SRO may modify or affirm the IHO’s order, after which a dissatisfied party

may bring a civil action in court to have the SRO’s decision reviewed. R.E., 694 F.3d at 175.

       As an initial matter, Defendants are correct that Plaintiff does not allege in the Second

Amended Complaint, or either of his first two complaints, that he has pursued the administrative

remedies provided under the IDEA, and Plaintiff in his memorandum in opposition

acknowledges that he has not done so. (See P’s Mem. at 1, 3.) Defendants are also correct that

a failure to exhaust administrative remedies, where such exhaustion is required, would deprive




                                                     7
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 8 of 15




this court of jurisdiction. See Polera v. Bd. of Educ. of Newburgh Enlarged City Sch. Dist., 288

F.3d 478, 483 (2d Cir. 2002) (“A plaintiff’s failure to exhaust administrative remedies under the

IDEA deprives a court of subject matter jurisdiction.”). Accordingly, I must determine whether

this is a case that, though based on several provisions in addition to the IDEA, requires IDEA

exhaustion.

       Section 1415(l) of the IDEA provides that:

       Nothing in this chapter shall be construed to restrict or limit the rights,
       procedures, and remedies available under the Constitution, the Americans with
       Disabilities Act [(“ADA”)], title V of the Rehabilitation Act [including § 504], or
       other Federal laws protecting the rights of children with disabilities, except that
       before the filing of a civil action under such laws seeking relief that is also
       available under [the IDEA], the [IDEA’s administrative procedures] shall be
       exhausted to the same extent as would be required had the action been brought
       under [the IDEA].

The Supreme Court interpreted this provision in Fry v. Napoleon Community Schools, 137 S. Ct.

743 (2017):

       Section 1415(l) requires that a plaintiff exhaust the IDEA’s procedures before
       filing an action under the ADA, the Rehabilitation Act, or similar laws when (but
       only when) her suit seeks relief that is also available under the IDEA. We first
       hold that to meet that statutory standard, a suit must seek relief for the denial of a
       FAPE, because that is the only relief the IDEA makes available. We next
       conclude that in determining whether a suit indeed seeks relief for such a denial, a
       court should look to the substance, or gravamen, of the plaintiff’s complaint.

Id. at 752 (cleaned up). In sum, a plaintiff seeking relief under the IDEA obviously must exhaust

the statutorily provided administrative remedies, and a plaintiff seeking relief under the

Constitution, 42 U.S.C. § 1983, or Section 504 of the Rehabilitation Act of 1973 must still have

exhausted the IDEA’s administrative remedies if the claims seek relief for the denial of a FAPE.

       The Supreme Court also supplied a method for courts to evaluate whether the claim

substantively seeks relief for the denial of a FAPE:




                                                       8
          Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 9 of 15




       One clue to whether the gravamen of a complaint against a school concerns the
       denial of a FAPE, or instead addresses disability-based discrimination, can come
       from asking a pair of hypothetical questions. First, could the plaintiff have
       brought essentially the same claim if the alleged conduct had occurred at a public
       facility that was not a school – say, a public theater or library? And second, could
       an adult at the school – say, an employee or visitor – have pressed essentially the
       same grievance? When the answer to those questions is yes, a complaint that
       does not expressly allege the denial of a FAPE is also unlikely to be truly about
       that subject; after all, in those other situations there is no FAPE obligation and yet
       the same basic suit could go forward. But when the answer is no, then the
       complaint probably does concern a FAPE, even if it does not explicitly say so; for
       the FAPE requirement is all that explains why only a child in the school setting
       (not an adult in that setting or a child in some other) has a viable claim.

Id. at 756. Here, Plaintiff brings claims explicitly under the IDEA, as well as claims for First

Amendment retaliation under 42 U.S.C. § 1983, for retaliation in violation of Section 504 of the

Rehabilitation Act of 1973, and for violations of 18 U.S.C. § 241.

               1.      IDEA Claim

       Claim III in Plaintiff’s Second Amended Complaint alleges that Defendants “abolished

some of JS’s IEP accommodations without notice . . . .” (SAC ¶ 169.) Plaintiff does not

specifically allege in this section what accommodations were abolished, but incorporates the

facts alleged in paragraphs 1-160. (Id. ¶ 167.) From that, the Court can infer that Plaintiff was

referring to the number of unilateral changes made to J.S.’s aide assignment and changes relating

to communication through teachers rather than aides, and possibly the delay in J.S.’s mother

being allowed into school in January as well as the implementation of a seizure log.

       These changes to accommodations are plainly brought under the IDEA and are based on

the denial of a FAPE. Plaintiff specifically challenges changes to J.S.’s IEP, see Fry, 127 S. Ct.

at 757 (“A further sign that the gravamen of a suit is the denial of a FAPE can emerge from the

history of the proceedings.”), and cites to a provision of the IDEA requiring various procedural




                                                     9
            Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 10 of 15




protections before changes to an IEP are made, 20 U.S.C. § 1415. 1 And as explained below, the

actions taken by Defendants are captured by Fry’s two-question test, confirming that the

gravamen of the complaint is the denial of a FAPE. Therefore, Plaintiff was required to have

exhausted his administrative remedies under the IDEA before bringing this claim. Since Plaintiff

does not allege facts indicating exhaustion, Defendants’ motion to dismiss is GRANTED with

respect to Plaintiff’s Claim III.

                2.      Retaliation Claims

        Plaintiff’s retaliation claims (under Section 1983 and Section 504) are essentially based

on the same facts as Plaintiff’s IDEA claim discussed above: changes made to J.S.’s aide

assignment, rules relating to communication through teachers rather than aides, the January delay

in J.S.’s mother being allowed into school, and the implementation of a seizure log. (SAC ¶¶

160, 167.) Plaintiff alleges that Defendants took these actions as retaliation for his exercising his

rights under the First Amendment and Section 504. (Id. ¶¶ 160-63.) But when Plaintiff

exercised his right to voice concerns, those concerns were based on the alleged failure of

Defendants to provide a FAPE to J.S. And when Defendants allegedly took retaliatory actions

against J.S. and Plaintiff, those actions took the form of an alleged failure to provide a

FAPE. Exhaustion under the IDEA was thus required.

        This is demonstrated by applying Fry’s two-question test to Plaintiff’s allegations. The

actions taken by Defendants relate to a student’s assigned classroom aide, to the communication

between a parent and a teacher, to a parent being able to accompany the child to school, and to a


        1
         Plaintiff frames this claim as a “[s]tay [p]ut” violation, (SAC at 33), but such a violation
can only exist when a child’s accommodations are changed while a plaintiff is in the process of
exhausting administrative remedies, see 20 U.S.C. § 1415(j); Ventura de Paulino v. N.Y.C. Dep’t
of Educ., 959 F.3d 519, 526 (2d Cir. 2020) (stay-put provision applies “while the administrative
and judicial proceedings are pending”), which Plaintiff was not.


                                                     10
         Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 11 of 15




student’s aide keeping a seizure log for the student. None of these accommodations would apply

to a situation at a public facility other than a school, such as a public theater or library. See Fry,

137 S. Ct. at 756. Similarly, all of these accommodations would only apply to a child/student,

rather than an adult visitor or staff member at a school. See id.

        Fry did not address whether retaliation claims could require exhaustion of the IDEA’s

administrative remedies, and the Second Circuit has yet to weigh in on this question. Several

other courts, however, have addressed this issue, and I find their approaches instructive.

        First, even before Fry, numerous other circuit courts agreed that retaliation claims may be

subject to the IDEA’s exhaustion requirement. See, e.g., Batchelor v. Rose Tree Media Sch.

Dist., 759 F.3d 266, 273-74 (3d Cir. 2014) (“Appellants’ retaliation claims are related to the

provision of FAPE under 20 U.S.C. § 1415(b)(6) and, as such, must be exhausted.”); M.T.V. v.

DeKalb Cnty. Sch. Dist., 446 F.3d 1153, 1158-59 (11th Cir. 2006) (“[Plaintiff’s] parents contend

the School District retaliated against them for advocating for their son’s legal rights to receive an

appropriate education . . . . Their retaliation claims clearly relate to [the child’s] evaluation and

education, and, therefore, are subject to the exhaustion requirement.”) (cleaned up); Rose v.

Yeaw, 214 F.3d 206, 210 (1st Cir. 2000) (finding that a retaliation claim “relate[d] unmistakably”

to a student’s educational placement); Weber v. Cranston Sch. Comm., 212 F.3d 41, 51-52 (1st

Cir. 2000) (“[Plaintiff’s] claim of retaliation is literally related to the identification, evaluation, or

educational placement of her child.”) (cleaned up).

        These circuits have continued this approach after Fry. For example, the Third Circuit

recently held that allegations that a school board “took retaliatory actions and adverse actions

against [parents] as a result of their efforts to vindicate [their child]’s right to a FAPE . . . also

arise from educational harm and . . . would not have occurred outside the school setting and a




                                                       11
           Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 12 of 15




nonstudent could not (and would not) have pressed essentially the same grievance.” S.D. by A.D.

v. Haddon Heights Bd. of Educ., 722 F. App’x 119, 126-27 (3d Cir. 2018) (cleaned up).

Similarly, the Fourth Circuit reasoned that a “claim under the anti-retaliation provisions of the

ADA and the Rehabilitation Act also is subject to the exhaustion requirement.” Z.G. ex rel. C.G.

v. Pamlico Cnty. Public Schs. Bd. of Educ., 744 F. App’x 769, 779 (4th Cir. 2018). The plaintiff

parents in Z.G. alleged that the school district “retaliated against them due to their efforts to

enforce their statutory rights for their minor, public school going child.” Id. (cleaned up). The

court reasoned that such a claim “arises directly from the parents’ advocacy for [their child’s]

educational rights” and was “grounded on the school’s failure to provide a FAPE.” Id.

(collecting cases).

       District courts within this Circuit have applied the Fry framework in determining whether

a retaliation claim is subject to the IDEA’s exhaustion requirements. 2 For instance, retaliation

claims that relate to changes to a student’s IEP or communications with parents are ordinarily

subject to the exhaustion requirement. See, e.g., Avaras, 2019 WL 4600870, at *18 (retaliatory

changing of the child’s IEP without input from parents was based on the denial of a

FAPE). Conversely, claims related to retaliatory disciplinary measures like unwarranted

dismissal, exclusion, suspension, or involvement of emergency personnel are not sufficiently

related to the denial of a FAPE. See, e.g., Rutherford v. Fla. Union Free Sch. Dist., No. 16-CV-

9778, 2019 WL 1437823, at *31-32 (S.D.N.Y. Mar. 29, 2019) (retaliatory exclusion from

programs and activities were not related to the denial of a FAPE); S.G. v. Success Acad. Charter


       2
          Importantly, the type of relief sought by plaintiffs – monetary or otherwise – is not
determinative of whether or not a claim is subject to the IDEA exhaustion requirements; rather,
the significant issue is whether the gravamen of the suit seeks relief for a denial of a FAPE. See
Avaras v. Clarkstown Cent. Sch. Dist., No. 18-CV-6964, 2019 WL 4600870, at *17-18
(S.D.N.Y. Sept. 21, 2019) (collecting cases).


                                                      12
         Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 13 of 15




Schs., Inc., No. 18-CV-2484, 2019 WL 1284280, at *9-10 (S.D.N.Y. Mar. 20, 2019) (retaliation

claims based on a district’s grade level demotion of student were related to the denial of a FAPE,

while claims based on retaliatory disciplinary measures, such as the school calling emergency

personnel without a legitimate purpose, were not); Patrick v. Success Acad. Charter Schs., Inc.,

354 F. Supp. 3d 185, 226-28 (E.D.N.Y. 2018) (alleged retaliatory calling of emergency medical

services for student and alleged retaliatory false accusation that student had bedbugs on his

clothing not subject to exhaustion requirement); Lawton v. Success Acad. Charter Schs., Inc.,

323 F. Supp. 3d 353, 362 (E.D.N.Y. 2018) (retaliation claims involving former principal placing

disabled students on “Got to Go” list intending to remove them from school, using strict

disciplinary rules to remove students from class on a daily basis, and threatening to call the

police when faced with complaints about mistreatment not based on denial of FAPE). In each

example where courts found that retaliation claims were not subject to the exhaustion

requirement, the retaliatory behavior could have taken place in another public facility such as a

library, or could have been the subject of a claim by an adult facing such retaliatory measures.

       Applying this framework, I agree with Defendants that the issues raised in Plaintiff’s first

claim are all subject to the IDEA’s exhaustion requirement. The crux of Plaintiff’s allegations is

that because he spoke out regarding parent access to classrooms, protocol for communication

between parents and faculty, classroom seating and sensory room arrangements, and J.S.’s aide

placement, Defendants retaliated by changing J.S.’s aide arrangement and limiting the ability of

Plaintiff and J.S.’s mother to communicate with their child’s aides. (See P’s Mem. at 1-2.)

These alleged retaliatory actions all concern J.S.’s IEP and interference with his FAPE, and




                                                    13
           Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 14 of 15




could not have occurred in a non-school setting or to an adult, and are therefore are subject to

IDEA’s exhaustion requirement. 3

       For the reasons stated above, Plaintiff’s retaliation claims are subject to the IDEA’s

exhaustion requirement. 4 Plaintiff has not exhausted his administrative remedies under the

IDEA with respect to these claims, and therefore Defendants’ motion to dismiss is GRANTED

with respect to Claim I. 5

               Conspiracy Claim

       Plaintiff’s Claim II alleges a violation of 18 U.S.C. § 241 – a criminal statute. It is well-

settled law that “[a] private citizen cannot prosecute a criminal action in federal court.” Mosseri

v. Woodstock Hous. Dev. Fund-Corp., No. 18-CV-9431, 2019 WL 2287964, at *2 (S.D.N.Y.

May 28, 2019) (citing Leeke v. Timmerman, 454 U.S. 83, 86-87 (1981)). Further, by not

responding in his opposition to Defendants’ assertion of that argument, Plaintiff has abandoned

this claim. See, e.g., Turner v. Sidorowicz, No. 12-CV-7048, 2016 WL 3938344, at *4

(S.D.N.Y. July 18, 2016) (pro se plaintiff who opposed some arguments may be considered to




       3
          While Plaintiff has not raised this argument, “the exhaustion requirement does not apply
in situations in which exhaustion would be futile.” Coleman v. Newburgh Enlarged City Sch.
Dist., 503 F.3d 198, 205 (2d Cir. 2007) (cleaned up). “To show futility, a plaintiff must
demonstrate that adequate remedies are not reasonably available or that the wrongs alleged could
not or would not have been corrected by resort to the administrative hearing process.” Id.
(cleaned up). Plaintiff has not suggested that his injuries could not be remedied through the state
administrative processes, or that those processes would otherwise be futile, nor has Plaintiff
included facts in his complaints or opposition papers that would allow the Court to infer the
same.
       4
         Because I find that Plaintiff’s claims are subject to the IDEA exhaustion requirement, I
need not reach Defendants’ arguments on the merits of those claims.
       5
         Plaintiff’s disability discrimination claims, to the extent he intended to raise any,
similarly relate to J.S.’s FAPE and are also subject to IDEA’s exhaustion requirement.


                                                     14
           Case 7:20-cv-00709-CS Document 43 Filed 08/31/21 Page 15 of 15




have abandoned others). For the above reasons, Defendants’ motion to dismiss is GRANTED

with respect to Plaintiff’s Claim II for failure to state a claim on which relief can be granted.

                                                 ***

       The Court sympathizes with Plaintiff’s efforts, which plainly appear to be based on a

sincere belief that his son did not get the services he needed. Plaintiff is not to be faulted for

fighting for his child. But this Court cannot skirt the exhaustion requirements required by law.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. 6 The Clerk of

Court is respectfully directed to terminate the pending motion, (Doc. 37), and close the case.


SO ORDERED.

Dated: August 31, 2021
       White Plains, New York
                                                        ________________________________
                                                             CATHY SEIBEL, U.S.D.J.


       6
          Leave to amend a complaint should be freely given “when justice so requires,” Fed. R.
Civ. P. 15(a)(2), but it may properly be denied for “‘repeated failure to cure deficiencies by
amendments previously allowed’” or “‘futility of amendment,’” among other reasons. Ruotolo v.
City of N.Y., 514 F.3d 184, 191 (2d Cir. 2008) (quoting Foman v. Davis, 371 U.S. 178, 182
(1962)). Plaintiff has already amended his complaint twice, (see Docs. 1, 21, 31), the second
time after having the benefit of Defendants’ pre-motion letter and the discussion at the pre-
motion conference. In general, a plaintiff’s failure to fix deficiencies in the previous pleading,
after being provided notice of them, is alone sufficient ground to deny leave to amend. See Nat’l
Credit Union Admin. Bd. v. U.S. Bank Nat'l Ass'n, 898 F.3d 243, 257-58 (2d Cir. 2018); In re
Eaton Vance Mut. Funds Fee Litig., 380 F. Supp. 2d 222, 242 (S.D.N.Y. 2005), aff’d sub nom.
Bellikoff v. Eaton Vance Corp., 481 F.3d 110, 118 (2d Cir. 2007) (per curiam). Further, Plaintiff
has not asked to amend again or otherwise suggested that he is in possession of facts that would
cure the deficiencies identified in this opinion. Indeed, “[t]he problem[s] with [Plaintiff’s]
causes of action [are] substantive,” and “better pleading will not cure [them].” Cuoco v.
Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000). Accordingly, the Court declines to grant leave to
amend sua sponte. See TechnoMarine SA v. Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014);
Gallop v. Cheney, 642 F.3d 364, 369 (2d Cir. 2011); Horoshko v. Citibank, N.A., 373 F.3d 248,
249-50 (2d Cir. 2004) (per curiam).



                                                       15
